Citation Nr: 1630331	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-48 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depression, currently evaluated as 30 percent prior to April 14, 2012, 50 percent prior to March 20, 2015, and 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 20, 2015.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


WITNESS AT HEARING ON APPEAL 

Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1966 to March 1969 and in the United States Army from June 1974 to June 1978, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A December 2015 rating decision granted entitlement to TDIU effective March 20, 2015.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU has been pending since the December 2008 increased rating claim.  Accordingly, the issue of entitlement to TDIU prior to March 20, 2015 is before the Board.  

The Veteran testified before a Decision Review Officer in November 2010 and a transcript of this hearing is associated with the claims file.  

This claim was remanded by the Board in July 2013 in order to afford the Veteran an opportunity to clarify his representative and to afford him a videoconference hearing.  The Veteran's representative has been clarified and the hearing request has been withdrawn.  See April 2016 statement.  38 C.F.R. § 20.704(e).     




FINDINGS OF FACT

1.  Effective December 23, 2008, the Veteran's psychiatric symptoms have been productive of social and occupational deficiencies in most areas, due to such symptoms as homicidal thoughts, social isolation, difficulty in establishing and maintaining relationships, hyperarousal, poor concentration, and nightmares.  

2.  Effective December 23, 2008, the Veteran has been unemployable as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Effective December 23, 2008, the criteria for a 70 percent rating and no higher for PTSD with depression are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  Effective December 23, 2008, the criteria for TDIU are met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim for Psychiatric Disorder 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Analysis

A July 2006 rating decision granted service connection for PTSD with depression and assigned a 30 percent rating.  The Veteran did not submit a notice of disagreement to this rating decision, nor was new and material evidence received within one year of the rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the appeal period before the Board begins in December 2008, the date VA received the increased rating claim, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

By way of background, a February 2009 rating decision continued the 30 percent rating for PTSD with depression.  An August 2012 rating decision assigned a 50 percent rating, effective April 14, 2012, and a May 2015 rating decision assigned a 70 percent rating, effective March 20, 2015. 

The Veteran contends that he is entitled to a higher rating since his psychiatric symptoms are more severe than currently rated.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In light of the evidence of record, the Board finds that a 70 percent rating is warranted for the entirety of the appeal period.  However, the preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted.  

A January 2009 examination report noted that the Veteran has frequent nightmares, decreased interest in significant activities, irritability, and poor concentration.  Although the January 2009 VA examiner assigned a GAF score of 58 and described the Veteran's symptoms as moderate, a January 2009 lay statement indicated that the Veteran had thoughts of hurting other individuals.  An April 2009 VA treatment record also noted that the Veteran described frequent homicidal thoughts.  The Veteran's doctor described his PTSD as severe and assigned a GAF score of 50.  A May 2009 VA treatment record also noted that the Veteran disclosed some homicidal ideations, but not to anyone in particular.  During his November 2010 hearing with a Decision Review Officer, the Veteran revealed that he has homicidal thoughts when someone laughs at him.  See November 2010 Hearing Transcript, pages 3-4.

The Veteran was afforded another VA examination in February 2010.  He reported that he does not enjoy being around people and that he does his shopping late at night when the stores are not busy.  He stopped attending church because he does not feel comfortable around people.  The Veteran also reported that he will take out his hearing aid approximately two times per week to limit his ability to hear carpentry work being done near his house since it reminds him of rifle fire from Vietnam.  A GAF score of 55 was assigned.

The Veteran was afforded another VA examination in April 2012.  The Veteran reported poor concentration and attention, nightmares, hyperarousal, and social avoidance.  The Veteran was assigned a GAF score of 38, with "moderately severe" PTSD symptoms and "significant" impairment in social and occupational domains.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.    

In light of the Veteran's significant social isolation and reports of homicidal thoughts, the Board finds that his psychiatric symptoms have resulted in occupational and social impairment with deficiencies in most areas.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria of a 70 percent rating throughout the appeal.  

Conversely, the Board finds that during the entire appeal period the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent as they are not of such severity or frequency to result in total occupational and social impairment. 
Although an April 2009 VA treatment record noted that the Veteran is not able to have any social contact, the evidence of record shows that he is able to maintain some level of social contact even though he engages in significant social isolation.  The Veteran maintains some level of social contact with his brother and a friend as they help the Veteran complete chores and tasks.  See November 2010 hearing transcript and December 2010 lay statement.  The February 2010 VA examination report notes that even though the Veteran has difficulty engaging with other individuals, he has a few friends who he sees on an occasional basis.  Moreover, during the April 2012 VA examination, the Veteran reported living with a friend.  December 2012 and August 2014 VA treatment records show that the Veteran goes fishing with a friend.  Thus, the medical and lay evidence does not show that the Veteran has total social impairment due to his PTSD symptoms as he is able to maintain some contact with family and a few friends.  

As noted above, the Veteran has expressed some homicidal ideations.  However, the evidence does not show that he is in persistent danger of hurting himself or others.  April 2009 VA treatment records note that there was no evidence of "imminent" danger.  In May 2009, the Veteran discussed with his VA provider the possibility of a voluntary inpatient admission to further assess his mental health status, but it was noted that he did not meet the legal criteria for an involuntary inpatient admission.  The May 2009 VA treatment record described the Veteran's homicidal ideations as vague.  Moreover, he has not consistently endorsed suicidal or homicidal thoughts.  In June 2011, December 2013, December 2014, March 2015, the Veteran denied having suicidal or homicidal ideations.  

A March 2015 VA examiner noted that the Veteran's symptoms include impaired memory.  Although the examiner noted that the Veteran has memory loss for names of close relatives, own occupation, or own name, the examiner later explained that upon clinical evaluation the Veteran's memory functions were not rendered impaired.  Moreover, December 2013 and December 2014 VA treatment records did not show significantly impaired recent or remote memory.  

Although the Veteran's judgment and insight have ranged from normal to poor, his thought process and communication has generally been described as linear and goal directed.  See June 2011, June 2012, December 2013 VA treatment records.  The medical and lay evidence of record does not show that he has gross impairment in thought process or communication.  Although there have been some notations of delusional thoughts, the medical and lay evidence also does not show evidence of persistent delusions or hallucinations as he affirmatively denied such symptoms in May 2009, December 2013, December 2014, and March 2015.   

Moreover, the Veteran reports that he needs the help of family and friends to take his medication, pay his bills, and maintain hygiene due to confusion, lack of orientation, and lack of concentration.  See December 2010 lay statements.  The Board has considered these symptoms in the assignment of his 70 percent rating.  However, such symptoms are not shown to rise to the level of total occupational and social impairment as he has shown that he is able to maintain minimal hygiene and perform some of his daily tasks.  

The Board acknowledges that the Veteran had a GAF score of 38 in April 2012.  A GAF score of 38 represents major impairment in several areas and the Veteran's currently assigned rating of 70 percent adequately encompasses the severity of the Veteran's symptoms.  At no time did the January 2009, February 2010, April 2012, and March 2015 VA examiners describe the Veteran has having total occupational and social impairment.    

His disability picture as a whole does not reveal that he has experienced both social and occupational impairment to such severity so as to warrant a rating in excess of 70 percent.  The Board has considered the entirety of the Veteran's symptomatology, even such symptoms that are not enumerated in the rating criteria.  However, after taking his history and all the evidence into account, the Board finds that the Veteran's medical and lay evidence does not describe total occupational and social impairment.  Thus, a rating in excess of 70 percent is not warranted for his psychiatric symptoms.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a rating in excess of 70 percent, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period warrant a rating in excess of 70 percent.    

TDIU Claim 

As noted above, a December 2015 rating decision granted entitlement to TDIU, effective March 20, 2015.  As the issue of entitlement to TDIU has been pending since the December 2008 increased rating claim pursuant to Rice, the issue of entitlement to TDIU prior to March 20, 2015 is before the Board. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

Here, the Board has granted a 70 percent rating for his service-connected psychiatric disorder effective December 23, 2008.  The Veteran is also in receipt of a 10 percent rating for tinnitus, and noncompensable ratings for residuals of a right fifth finger fracture, hemorrhoids, and bilateral hearing loss.  Thus, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal period.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  
  
The evidence of record shows that the Veteran has not maintained or sustained substantially gainful employment during the course of the appeal.  
The Veteran contends that his service-connected disabilities, specifically his psychiatric disability and hearing loss, prevent him from obtaining and maintaining substantially gainful employment.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The January 2009 VA examination report notes that the Veteran's lack of concentration would impair his work performance and that he stopped working, in part, due to his PTSD symptoms.  An April 2009 VA treatment record noted that the Veteran had severe PTSD and was "definitely unable to work."  The April 2012 VA examination report also noted that he had significant social isolation and that he was unable to hold a job.    

A June 2009 VA examination report noted that the Veteran's right hand disability affected his work efficiency since he could not use a hammer continuously due to right hand pain.  It was also noted that any additional limitation of range of motion of the fifth finger of the right hand during a flare up would affect his ability to manipulate and grip objects.  

Another June 2009 VA examination report noted that occupational settings that rely heavily on spoken communication would be difficult for the Veteran due to his hearing difficulties.  

A July 2015 private opinion from a vocational consultant noted that the Veteran has a combination of physical and emotional conditions which interact and that the Veteran is precluded from performing work at a substantially gainful level due to the severity of his service-connected PTSD and hearing loss.  

Even though the question of whether a veteran is unable to secure of follow a substantially gainful occupation is a factual rather than a medical question, the Board finds the medical evidence noted above to be highly probative in identifying the severity of his service-connected disabilities and the impact of his symptoms on his ability to secure and maintain gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given this Veteran's work experience in construction and his high school education, the Board finds that his social isolation, poor concentration, difficulty griping objects with his right hand, and his decreased hearing ability excludes him from maintaining substantially gainful employment.  The evidence of record shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities for the entirety of the appeal.  

Social Security Administration records indicate that his disabilities, including his service-connected psychiatric disability, impacted his ability to maintain substantially gainful employment several years prior to the date of his increased rating claim.  As such, the effective date shall be the date the claim was received, and no earlier.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim").   


ORDER

Effective December 23, 2008, a 70 percent rating for PTSD with depression and no higher is granted, subject to the laws and regulations governing payment of monetary benefits.  

Effective December 23, 2008, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


